DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Response to Amendments and Arguments
Regarding the double patenting rejection, applicant stated (Remarks, page 10) that the double patenting rejection must be withdrawn because of the amendment to independent claims.

	By reviewing the amended independent claim 1 and comparing features with that of claim 4 in the parent patent (US Pat. 10,192,557), the examiner noticed that claim 1 is broader than claim 4 of ‘557 patent. In other words, the parent claim 4 anticipates the instant claim 1. Similarly, other independent claims in the instant 
 
Regarding the rejection under 35 U.S.C. §103, applicant amended independent claims 1, 5, 10, 14, 19 and 20 by adding a few new limitations. Applicant argued (Remarks, page 10) that the cited Mozer2009 in view Mozer2013 fail to teach all limitations recited in the amended independent claims 1, 5, 10, 14, 19 and 20. 

	The examiner has reviewed the cited references (Mozer 2009 and Mozer2013). In the cited prior art references, different speech recognizers are selected for recognizing different voice commands (Mozer2009, [0033], a speech recognizer inside a cellphone could recognize voice commands such as “Establish Bluetooth connection”, “Dial Mary” etc; [0044], a speech recognizer on a server side could recognize more complicate voice commands such as “search most popular song”). 

	Applicant amended independent claims by adding a few new limitations. The examiner believed the added limitations are based on the disclosure (Fig. 11, #1100, YES branch for using the second voice recognition device, NO branch for using the first speech recognition device; Spec., pages 43-44). After performing an update search, the examiner agreed that the prior art references of the record do not teach the new features defined by the independent claims. The rejections under 35 U.S.C. §103 have been withdrawn.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5, 10, 14, 19 and 20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 U.S. Patent No. 10,192,557  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of ‘557 patent. In other words, claims of the parent ‘557 patent anticipate the instant claims. Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	
Claim Rejections - 35 USC § 112
Claims 1, 3-10, 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

recognizing the first voice signal using the second voice recognition device when audio signal is not being output from the electronic device.”

Applicant did not point out where the original disclosure supports the new limitations. By carefully reviewing the specification, the examiner believed that the above underlined limitation was based on the specification (pages 43-44) and a drawing (Fig. 11). However, the feature in the original disclosure is that the second voice recognition device is selected when an audio signal is being output from the electronic device (Fig. 11, #1100, using 2nd speech recognition device in YES branch, which means using the second voice recognition device when an audio signal is being output). The feature defined by the above underlined limitation is in contradiction to a feature described in the disclosure. 

Claim 1 further recites “using the first voice recognition device when … and the second voice recognition device related with the processor is in an idle state”. 

By comparing the claimed features with the disclosure (Spec. pages 43-44, Fig. 11), the claimed feature is not adequate supported by the original disclosure. The examiner believed that the claimed “second voice recognition device … in an idle state” means the second voice recognition device is deactivated (Fig. 11, #1120). However, this step is not a condition of selecting the first voice recognition device as claimed (claimed “when audio signal is not being output from the electronic device and the 

If applicant believed that other sections of the disclosure support the claimed features, the examiner suggests applicant pointing out these sections in the response.  

Claim 5 recites “identifying whether voice recognition of the first voice signal can be performed by the first voice recognition device, based on an audio signal not being output from the electronic device”

Similar to claim 1, this newly added limitation is not adequately supported by the original disclosure. By looking at specification (pages 43-44, Fig. 11), if an audio signal is not being output (Fig. 11, #1100, NO branch), the system determines the first voice recognition device is used for recognizing a first voice signal. The original disclosure does not support the feature that when an audio signal not being output from the electronic device, the system still has to determine whether to use the first voice recognition device. 

It appears applicant intended to express a meaning:
“determining voice recognition of the first voice signal can be performed by the first voice recognition device [[,]] based on an audio signal not being output from the electronic device”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659